Citation Nr: 1503662	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  03-22 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for a sleep disorder due to an undiagnosed illness.

3. Entitlement to service connection for a sleep disorder, to include as secondary to service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981 and from April 1982 to May 1999.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a rating decision of the VA Regional Office (RO) in Columbia, South Carolina that denied service connection for a sleep disorder and PTSD. The case was remanded for further development in September 2005.

By decision dated in August 2008, the Board denied service connection for PTSD and a sleep disorder, to include as secondary to PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In a July 2009 Order, the Court endorsed a June 2009 Joint Motion for Remand to vacate the Board's decision as to service connection for PTSD and a sleep disorder, and remanded the matters to the Board for further development and adjudication.

The case was remanded in May 2010, May 2012, January 2013, and May 2014 and has been returned to the Board for disposition.   By rating decision in November 2011, service connection was granted for PTSD and this issue is therefore no longer on appeal.  

In a May 2014 remand, the Board directed an additional nexus opinion be obtained in order to determine the etiology of any current sleep disorder.  This opinion was obtained and the case was properly returned to the Board.

The Board has reviewed the Virtual VA paperless claims processing system.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.




FINDINGS OF FACT

1. The Veteran does not have sleep apnea. 

2. The Veteran's chronic sleep impairment is due to a known clinical entity. 

3. The Veteran's chronic sleep impairment associated with his service-connected PTSD.


CONCLUSIONS OF LAW

1. Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

2. The criteria for service connection for a chronic sleep impairment due to an undiagnosed illness are not met.  38 U.S.C.A. §§ 1110, 1117, 1131 5107 (West 2014); 38 C.F.R. §3.317 (2014).

3. The Veteran's chronic sleep impairment associated with PTSD is proximately due to a service-connected disease.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The RO provided the required notice in a letter sent to the Veteran in a March 2003 VCAA notice letter and a May 2003 Statement of the Case.  These letters informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains the Veteran's service treatment records, VA medical records, VA examinations with opinions, the Veteran's lay statements, multiple lay statements from the Veteran's friends and family, private medical records, and an informal hearing presentation from the Veteran's representative.

Following the May 2014 Board remand, the Veteran was afforded a VA examination in June 2014.  This report reflects the examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted appropriate examinations.  Supporting rationale was also provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that these examinations are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2014).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disease or injury, and (3) nexus evidence establishing a connection between the current disability and the service-connected disease or injury.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)). 

If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan, 451 F.3d at 1334-37.

Service connection for chronic, undiagnosed illness (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. To fulfill the requirement of chronicity, the illness must have persisted for six months.  See 38 U.S.C.A. § 1117 (West 2014), 38 C.F.R. § 3.317 (2014).

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b)(2014).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  

Analysis

The Veteran claims that he has a sleep disorder, including obstructive sleep apnea, to include as secondary to service-connected disease or injury, including posttraumatic stress disorder (PTSD), or as due to an undiagnosed illness.

The Veteran had overseas Gulf War service, and has alleged he has obstructive sleep apnea that is related to his service-connected PTSD.  Service treatment records indicate that the Veteran denied experiencing difficulty sleeping at his January 1999 retirement examination, and that the Veteran did not make any related complaints during his active service.

As to evidence of a current disability, the Board finds that the weight of the evidence reflects that the Veteran does not have obstructive sleep apnea.  The most recent VA examination in June 2014 included a review of two sleep studies conducted in January 2012 and March 2012 showing the Veteran did not meet the criteria for a diagnosis of obstructive sleep apnea.

The June 2014 VA examiner opined that the Veteran demonstrated chronic sleep impairment related to his PTSD.  The examiner concurred with an August 2011 VA mental health opinion that the Veteran experienced a significant chronic sleep impairment that was at least as likely associated with his PTSD.

A private treating physician consultation from Dr. A.C., M.D. dated October 2014 shows contains diagnoses of organic insomnia and REM sleep behavior disorder.  A December 2014 statement from Dr. A.C. private physician notes that the Veteran has secondary insomnia that is due to his PTSD.

The Veteran has consistently attributed his impaired sleep related to his PTSD, as shown in VA treatment records and private treatment records, the Veteran's impaired sleep has been consistently attributed his PTSD by the treating physicians.

The Board acknowledges several references made throughout the record that the Veteran had been diagnosed with obstructive sleep apnea.  The Board observes that these references appear to be based on reports from the Veteran that he had been diagnosed with obstructive sleep apnea as there is no clinical evidence showing as diagnosis of this disability.  

In short, other than his claim, there is no indication of pathology, disease, residuals of injury or diagnoses.  In the absence of disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As noted above, the Veteran's chronic sleep impairment is clearly attributed to his service-connected PTSD.  The Veteran has received varying diagnoses of secondary insomnia, organic insomnia, and REM sleep behavior disorder that have all been linked to his PTSD.  Therefore, the Board finds that the Veteran's chronic sleep impairment is not a chronic, undiagnosed illness under 38 C.F.R. § 3.317.

To the extent that there are lay statements asserting that the Veteran has obstructive sleep apnea, related to an in-service injury or illness, the Board finds that the probative value of the general lay assertions are outweighed by the medical evidence of record which does not show any pathology, disease, residuals of injury or diagnoses of obstructive sleep apnea.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

As to the claim for a sleep disorder other than obstructive sleep apnea, the Board notes that the November 2011 rating decision granting service connection for PTSD clearly acknowledged the Veteran's chronic sleep impairment.  The November 2011 rating decision included consideration of the impact of the Veteran's chronic sleep impairment in evaluating the service-connected PTSD.  The RO assigned a 70 percent evaluation, in part based on the Veteran's reports of nightmares and chronic impaired sleep.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code 9411 (2014).  


The Board finds that the regulation regarding "pyramiding" is implicated here as the evaluation of the same disability under different diagnoses is to be avoided.  See 38 U.S.C.A. § 1155 (West 2014); C.F.R. § 4.14 (2014).  

Therefore, service connection for a chronic sleep impairment as a separate, ratable entity is not warranted.  However, since the Agency of Original Jurisdiction has associated the sleep impairment with PTSD, the grant of service connection for PTSD is modified to "include sleep impairment."


ORDERS

Service connection for a sleep disorder as due to PTSD (now classified as PTSD, chronic with major depressive disorder, recurrent, severe, without psychotic features, chronic sleep impairment) is granted.

Service connection for sleep apnea is denied

Service connection for a sleep disorder due to an undiagnosed illness is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


